BELCHER, Commissioner.
The conviction is for embezzlement upon .a plea of guilty before a jury; the punishment, five years.
The record contains no statement of facts •on the main trial or formal bills of exception. No brief has been filed in appellant’s behalf.
Appellant’s motion for new trial alleges that he was under seventeen years of age on the date of his trial. A statement of facts of the evidence adduced on the hearing of the motion accompanies the record. It shows that appellant, while testifying on the motion for new trial, stated that although he knew he was not seventeen he testified on the main trial that he was eighteen years of age because he thought he could get probation.
If appellant was not of sufficient age to authorize his conviction for a felony, he should have so shown on the main trial. Jones v. State, 157 Tex.Cr.R. 382, 248 S.W. 2d 928.
No reversible error appearing the judgment is affirmed.
Opinion approved by the Court.